DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 11/22/2021.  
Claims 1, 11 and 21 have been amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jerome Bastien on 12/9/2021.
The application has been amended as follows: 
11. (currently amended)	A method performed by an electronic device, the method comprising:
determining location information concerning the electronic device, wherein the location information comprises a location of the electronic device;
determining whether the location of the electronic device is in a secure location;
selecting an initial countdown timer value, the initial countdown timer value having a high value upon determining the device is in the secure location, and a low value when the device is not in the secure location;
	initializing a timer with the initial countdown timer value;
	starting the timer;
	resetting the timer to the initial countdown timer value in response to detecting any user input at the electronic device before the timer expires; and
	locking the electronic device upon the timer expiring.  

REASONS FOR ALLOWANCE
Claims 1, 3-9, 11, 13-19, 21 and 23-29 are allowed.  
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 11/22/2021, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  

Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 6/18/2020, 8/27/2020, 9/25/2020, 12/29/2020, 3/3/2021, 4/8/2021, 8/12/2021, 10/20/2021 and 11/22/2021 and during the interviews held on 9/8/2020, 3/8/2021, 10/28/2021 and 11/1/2021.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Matthew C Sams/           Primary Examiner, Art Unit 2646